UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6790


GREGORY A. RICHARDSON,

                Plaintiff - Appellant,

          v.

REBECKA KELLY, Warden, sued in her individual and official
capacities; WOODSON, Assistant Warden, sued in his official
and individual capacities; COMMONWEALTH OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00229-REP)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory         A.    Richardson         appeals    the    district       court’s

order dismissing his 42 U.S.C. § 1983 (2006) action for failure

to follow the court’s order.                     Despite notice and warning that

failure to comply would result in dismissal, Richardson failed

to   follow    the        court’s       order       directing    him     to    conform      his

complaint      to         the     terms        of     his   pre-filing          injunction.

Accordingly,        the    district          court   dismissed     the      action    without

prejudice under Fed. R. Civ. P. 41(b).

            We have reviewed the record and find no reversible

error.    A district court may dismiss an action for failure to

comply with its orders, Ballard v. Carlson, 882 F.2d 93, 95-96

(4th Cir. 1989) (dismissal appropriate sanction where litigant

disregarded court order despite warning that failure to comply

with order would result in dismissal), and we find no abuse of

discretion     in     the        district       court’s     dismissal.              Davis    v.

Williams,     588 F.2d 69,    70    (4th   Cir.   1978)      (providing      review

standard).     Therefore, we deny Richardson’s motion to proceed in

forma pauperis and affirm for the reasons stated by the district

court.    Richardson v. Kelly, No. 3:08-cv-00229-REP (E.D. Va. May

13, 2011).     We dispense with oral argument because the facts and

legal    contentions        are        adequately      presented       in     the   materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3